UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 30, 2016 National Beverage Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-14170 59-2605822 (Commission File Number) (IRS Employer Identification No.) 8enth Street, Suite 4000 Fort Lauderdale,Florida (Address of Principal Executive Offices) (Zip Code) (954) 581-0922 ( Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if ChangedSince Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matter to a Vote of Security Holders On September 30, 2016 , National Beverage Corp. held its Annual Meeting of Shareholders. The following matter w as voted upon at the meeting: Election of two Class II Director s for a term of three years. Mr. Cecil D. Conlee was re-elected by a vote of 43,095,399 shares for and 363,414 shares withheld ; and Mr. Stanley M. Sheridan was re-elected by a vote of 43,180,816 shares for and 277,997 shares withheld. There were no broker non-votes with respect to the above proposals. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. National Beverage Corp. (Registrant) Date: October 5 , 201 6 /s/ George R. Bracken George R. Bracken Executive Vice President - Finance
